            Case 1:21-cv-01797 Document 1 Filed 07/06/21 Page 1 of 14



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA


CAPT. TRAVIS ROBERTS, Arkansas Air                 )
National Guard,                                    )
                                                   )
108197 S. 4803 Rd.                                 )
Muldrow, OK 74948                                  )
                                                   )
       Plaintiff,                                  )
                                                   )
       v.                                          )
                                                   )
HON. JOHN P. ROTH, in his official capacity as     )
Acting Secretary of the United States Air Force;   )
                                                   )
1670 Air Force Pentagon                            )
Washington, DC 20330-1670                          )
                                                   )
GEN. DANIEL R. HOKANSON, in his official           )
capacity as Chief, National Guard Bureau;          )
                                                                          1:21-cv-01797
                                                       Civil Action No.: _________________
                                                   )
1636 Defense Pentagon Ste 1E169                    )
Washington, DC 20301-0001                          )
                                                       JURY TRIAL DEMANDED
                                                   )
LT. GEN. DOROTHY A. HOGG, in her official          )
capacity as Surgeon General of the United States   )
Air Force; and                                     )
                                                   )
1780 Air Force Pentagon                            )
Washington, DC 20330-1780                          )
                                                   )
MAJ. GEN. KENDALL W. PENN, in his official         )
capacity as the Adjutant General, Arkansas         )
National Guard,                                    )
                                                   )
Post Headquarters, Camp Robinson                   )
North Little Rock, AR 72199-9600                   )
                                                   )
       Defendants.                                 )


    VERIFIED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF




                                              1
             Case 1:21-cv-01797 Document 1 Filed 07/06/21 Page 2 of 14



       Plaintiff Captain Travis Roberts (“Captain Roberts” or “Plaintiff”), by and through his

undersigned attorneys, for his Complaint states:

                                        INTRODUCTION

       1.      Captain Roberts is a decorated military aviator. In 2018, Captain Roberts left his

role as a CH-47D/F “Chinook” helicopter pilot with the Texas Army National Guard to join the

188th Wing of the Arkansas Air National Guard, where he would be trained as a Remotely Piloted

Aircraft1 (“RPA”) pilot.

       2.      The U.S. Department of the Air Force (the “Air Force”) enforces a policy of

Individual Medical Readiness (“IMR”), which requires unit commanders, including Air National

Guard commanders, to fulfill certain medical requirements (periodic assessments and studies,

identifying limiting conditions, etc., for their Airmen) and report key metrics to the Air Force

Surgeon General. One of these readiness requirements concerns immunizations. See Air Force

Instruction (“AFI”) 10-250 2.1.3.

       3.      In order to attend RPA training, Captain Roberts must meet all applicable IMR

requirements, including keeping current on his immunizations.

       4.      Captain Roberts is a devoted Christian and holds an unwavering belief in divine

healing and natural protection. Captain Roberts objects to the placing of what he considers external

contaminants in the human body, especially into the bloodstream, based on religious grounds.

Captain Roberts further objects to the use of human fetal cell lines in the development of vaccines,

also based on religious grounds. Thus, Captain Roberts requested a religious accommodation to

be exempted from certain IMR requirements related to immunizations.




1
 The term “Remotely Piloted Aircraft” refers to drones, such as the MQ-9 Reaper and the RQ-4 Global
Hawk. https://www.airforce.com/careers/detail/remotely-piloted-aircraft-pilot (last accessed May 19,
2021).
                                                   2
             Case 1:21-cv-01797 Document 1 Filed 07/06/21 Page 3 of 14



       5.      Captain Roberts’ request adhered to the administrative process provided in AFI 48-

110_IP. The Major Command (“MAJCOM”) denied the request on January 7, 2020. Captain

Roberts appealed to the Air Force Surgeon General. The Surgeon General denied the appeal on

May 13, 2020. There is no further mechanism for appeal within the Air Force.

       6.      The Surgeon General’s stated basis for rejecting Captain Roberts’ appeal conceded

that RPA pilots rarely deploy to forward locations where immunizations are needed. The Surgeon

General instead found that RPA pilots tend to work in confined spaces where communicable

diseases may more easily spread. The Surgeon General concluded, without support, that granting

Captain Roberts’ religious accommodation waiver “could have a catastrophic result on the Wing’s

ability to meet its mission.”

       7.      Accordingly, without accommodation, Captain Roberts’ IMR status precludes him

from RPA training. Without training, Captain Roberts lacks the qualifications prescribed for his

intended position at the 188th Wing.

       8.      As a result of Captain Roberts’ faithful adherence to his religious beliefs, the 188th

Wing convened a Withdrawal of Federal Recognition Board (the “Board”), as described at 32

U.S.C. § 323. On May 1, 2021, the Board recommended Captain Roberts’ Federal Recognition

be withdrawn for his lack of mandatory qualifications. Accordingly, Captain Roberts’ honorable

discharge is now imminent, pending final processing from the Air Force’s central personnel office.

       9.      This action is to (1) restrain Defendants from discharging Captain Roberts in

violation of his right to the free exercise of religion, as described in the Constitution and in the

Religious Freedom Restoration Act of 1993 (“RFRA”), 42 U.S.C. § 2000bb et seq, and (2) require

Defendants to afford Captain Roberts a religious-based immunizations waiver, enabling him to

train as an RPA pilot and continue to serve his nation.



                                                 3
             Case 1:21-cv-01797 Document 1 Filed 07/06/21 Page 4 of 14



                                 JURISDICTION AND VENUE

       10.     Jurisdiction is based on 28 U.S.C. §§ 1331, 1343(a), and 1346(a) in that this

Complaint arises under a federal statute, 42 U.S.C. § 2000bb et seq. Declaratory and injunctive

relief are authorized by 28 U.S.C. §§ 2201 and 2202 and Fed. R. Civ. P. 57 and 65.

       11.     Venue is proper in this District under 28 U.S.C. § 1391(e)(1)(A) because at least

one Defendant who is an officer or employee of the United States resides in this District.

                                             PARTIES

       12.     Plaintiff Captain Travis Roberts is a citizen of the United States and a resident of

the State of Oklahoma. Captain Roberts is an experienced aviator with both military and civilian

credentials. His employment with the Air Force and the Arkansas Air National Guard consists of

two parts: (1) his Title 5 Federal technician employment, which terminated on August 21, 2020 as

a result of the Air Force’s failure to grant Captain Roberts’ accommodation request, and (2) his

Title 32 National Guard status at the 188th Wing, 188th Operations Group, which is pending final

processing at the Air Force’s central personnel office, the Air Reserve Personnel Center (“ARPC”).

This type of dual status is described at 32 U.S.C. § 709. Captain Roberts subscribes to a religious

belief system that compels its adherents to avoid the ingestion or injection of human fetal cell lines,

animal embryonic cell lines, fetal bovine serum, aluminum salts, formaldehyde, and other

compounds and chemicals that are common ingredients in modern immunizations.

       13.     Defendant John P. Roth is the Acting Secretary of the Air Force. Secretary Roth

has authority, direction, and control over the Department of the Air Force. See 10 U.S.C. § 8013.

He is among those responsible for denying Plaintiff a religious exemption from the Air Force’s

immunization regulations.

       14.     Defendant General Daniel R. Hokanson is Chief, National Guard Bureau. General

Hokanson is responsible for the organization and operations of the National Guard Bureau. See

                                                  4
             Case 1:21-cv-01797 Document 1 Filed 07/06/21 Page 5 of 14



10 U.S.C. § 10502. He is among those responsible for denying Plaintiff a religious exemption

from the Air Force’s immunization regulations.

       15.     Defendant Lieutenant General Dorothy A. Hogg is the Surgeon General of the Air

Force. She is among those responsible for denying Plaintiff a religious exemption from the Air

Force’s immunization regulations.

       16.     Defendant Major General Kendall W. Penn is the Adjutant General, Arkansas

National Guard. He is among those responsible for denying Plaintiff a religious exemption from

the Air Force’s immunization regulations.

       17.     Defendants are sued in their official capacities.

       18.     Relief is sought against each defendant as well as his/her agents, assistants,

successors, employees, attorneys, and all persons acting in concert or cooperation with them or at

their direction or under their control.

                                             FACTS

                 Captain Roberts’ History with the Arkansas Air National Guard

       19.     Captain Roberts attended Sam Houston State University as a member of the

Reserve Officer Training Corps (“ROTC”).             Upon completing the ROTC program as a

Distinguished Military Graduate, he received his officer’s commission in the Army Aviation

Branch in August 2009.

       20.     Captain Roberts then attended the Aviation Basic Officer Leadership Course,

Survival Evasion Resistance and Escape (“SERE”) – C Level course, Initial Rotary Wing training,

and Advanced Graduate Flight Training on the CH-47D helicopter at Fort Rucker, Alabama.

Later, he attended the Aviation Captain's Career Course, an intensive course designed to further

an officer's mastery of core doctrinal foundations including unified land operations, mission

command, and leadership principles, as well as develop knowledge in brigade/battalion-level

                                                 5
             Case 1:21-cv-01797 Document 1 Filed 07/06/21 Page 6 of 14



planning for both aviation and ground units.

       21.     In his career as a helicopter pilot in the Texas National Guard between 2009 and

2018, Captain Roberts was mobilized in support of domestic fire, flood, and hurricane relief

operations and was deployed overseas in support of counterterrorism operations.

       22.     As a civilian, Captain Roberts has worked for the Fort Worth Fire Department as a

firefighter and emergency medical technician. He is also a Federal Aviation Administration

(“FAA”) certified commercial pilot with instrument rating on both fixed- and rotary-wing aircraft.

       23.     Captain Roberts’ military record is without blemish: he has earned three Army

Accommodation Medals, the Army Achievement Medal, and the Global War on Terrorism

Expeditionary Medal, among numerous other medals, badges, and decorations.

       24.     Captain Roberts has consistently tested in the upper percentages on military

aptitude tests, such as the Air Force Officer Qualifying Test and the Test of Basic Aviation Skills.

       25.     Captain Roberts holds a Top Secret/Sensitive Compartmentalized Information

(“TS/SCI”) security clearance, essentially the highest security clearance a servicemember can

attain, which involves a thorough and costly investigation into the applicant’s background,

contacts, finances, travel, criminal history, employment, and other matters.

       26.     Captain Roberts is a model officer and military leader, who possesses critical

technical knowledge, skills, and training, and has demonstrated a commitment to bettering himself

and serving his country.

       27.     In March 2018, Captain Roberts transferred from the Texas National Guard to

become an RPA pilot with the 188th Wing of the Arkansas Air National Guard.

       28.     A June 2020 Government Accountability Office (“GAO”) study found that the Air

Force is experiencing a shortage of RPA pilots. See UNMANNED AERIAL SYSTEMS Air Force

Should Take Additional Steps to Improve Aircrew Staffing and Support, GAO Report to

                                                 6
               Case 1:21-cv-01797 Document 1 Filed 07/06/21 Page 7 of 14



Congressional Committees, https://www.gao.gov/assets/gao-20-320.pdf (last accessed May 19,

2021).

         29.    Captain Roberts has been a practicing Christian his entire life, including during his

time with the Texas National Guard. There, Captain Roberts received a number of mandatory

immunizations without objection. However, in 2017, after the death of his father and birth of his

first child, Captain Roberts reflected on his faith and determined that immunizations and the proper

exercise of his faith were incompatible.

         30.    In the Fall of 2018, after relocating to the Fort Smith area from Texas with his

family, Captain Roberts prepared to attend RPA training. Part of this preparation entailed

obtaining medical clearance. During his medical assessment and examination, Captain Roberts

refused the influenza and tetanus-diphtheria immunizations, as well as a tuberculosis test involving

an intradermal injection.      His refusal prompted the process for requesting a religious

accommodation, which consisted of the following elements:




See Lieutenant Colonel Christopher J. Baker, Over Your Dead Body: An Analysis on Requests

for Religious Accommodations for Immunizations and Vaccinations in the United States Air

Force, 81 A.F.L. Rev. 1, 3 (2020).

                                                  7
             Case 1:21-cv-01797 Document 1 Filed 07/06/21 Page 8 of 14



       31.     Captain Roberts followed each of the required steps, first submitting his initial

request to his commander on December 2, 2018, which the MAJCOM denied on January 11, 2020,

and then appealing the decision to the Air Force Surgeon General on March 16, 2020, which was

denied on May 13, 2020.

       32.     At the 188th Wing, the response to Captain Roberts’ request centered on “24/7

combat operations,” “long hours,” and “confined spaces” and the potential spread of contagious

illness in the workplace, as well as the potential impact to deployability. See, e.g., Legal Review

by Staff Judge Advocate, Lt. Col. Jenny L. Johnson, dated March 11, 2019.

       33.     No response from 188th Wing leadership, medical, legal, or religious services

discussed the possibility of employing other means to discourage the spread of communicable

disease, such as physical distancing, schedule modifications, or a transfer to another unit. Both

the Air Force Surgeon General and 188th Wing personnel seemed to agree that RPA pilots do not

have a high tendency to deploy overseas (precisely because their job is remote), where

immunizations are more critical.

       34.     During the pendency of his request and appeal, the Air Force denied Captain

Roberts his RPA pilot training. Thus, for around two years, local leadership assigned Captain

Roberts to a position as mission scheduler for the 188th Operations Group (the “Group”). Captain

Roberts worked full time at the Group at its operational facilities located on Ebbing Air National

Guard Base in Fort Smith, Arkansas until August 21, 2020.

       35.     As the Group mission scheduler, Captain Roberts worked among the Group’s

airmen, inside the same facilities that housed the RPA pilots and mission staff. Captain Roberts,

though disappointed with his placement, worked to improve the mission scheduling system,

standardizing processes, and creating efficiencies, at the same time attending correspondence

courses at the Air Command and Staff College in order to improve as an officer. Captain Roberts’

                                                8
             Case 1:21-cv-01797 Document 1 Filed 07/06/21 Page 9 of 14



commander, Colonel Patric Coggin, reported at the time that “Travis is a great officer; multi-

faceted with unique/valuable skills & inter service experience.”

       36.     During this time, Captain Roberts held a dual-status position, as described in 32

U.S.C. § 709(b). This meant that Captain Roberts was both a GS-13 Air Force employee during

the ordinary workweek and an O-3 Air Force officer during drill weekends and training. Captain

Roberts’ GS employment was contingent on maintaining his military status. Thus, after Captain

Roberts was notified of the Air Force Surgeon General’s accommodation denial in mid-2020, and

he still denied the required immunizations, the Air Force terminated his GS employment in August

2020. The Arkansas Air National Guard then convened a Withdrawal of Federal Recognition

Board in early May 2021, which ultimately recommended Captain Roberts’ honorable discharge.

       37.     Captain Roberts’ discharge is now imminent, pending final processing from ARPC.

              Air Force Immunization and Religious Accommodation Regulations

       38.     Immunizations in the Air Force are governed by AFI 48-110_IP, entitled

“Immunizations and Chemoprophylaxis for the Prevention of Infectious Diseases.” The section

detailing religious-accommodation exemptions provides, in pertinent part:

               (a) Servicemembers. Immunization exemptions for religious reasons
               may be granted according to Service-specific policies to
               accommodate religious beliefs of a Service member. This is a
               command decision made with medical, judge advocate, and chaplain
               input.

               1. Requests for religious exemption must comply with the
               provisions of the applicable policy and/or regulation for the
               Servicemember requesting religious accommodation. . . . For the
               Air Force, permanent exemptions for religious reasons are not
               granted; the MAJCOM commander is the designated approval and
               revocation authority for temporary immunization exemptions. . . .
               2. A military physician must counsel the applicant. The physician
               should ensure that the Servicemember is making an informed
               decision and should address, at a minimum, specific information
               about the diseases concerned; specific vaccine information
               including product constituents, benefits, and risks; and potential

                                                9
             Case 1:21-cv-01797 Document 1 Filed 07/06/21 Page 10 of 14



               risks of infection incurred by unimmunized individuals.

               3. The commander must counsel the individual that noncompliance
               with immunization requirements may adversely impact
               deployability, assignment, or international travel.

               4. Per DODI 1300.17 and [sic] applicable service regulations will
               be provided whether Servicemembers with pending active requests
               for religious exemption are temporarily deferred from
               immunizations, pending outcome of their request.

               5. Religious exemptions may be revoked, in accordance with
               Service-specific policies and procedures, if the individual and/or
               unit are at imminent risk of exposure to a disease for which an
               immunization is available.

AFI 48-110_IP, Chapter 2-6(b)(3) (emphasis in original).

       39.     In recognition of servicemembers’ religious freedoms protected by the Constitution

and the RFRA, the Office of the Under Secretary of Defense for Personnel and Readiness issued

Department of Defense Instruction (“DoDI”) 1300.17, entitled “Religious Liberty in the Military

Services.”

       40.     DoDI 1300.17, among other things, sets forth a framework for implementing

requirements of the RFRA and details a “policy providing that an expression of sincerely held

beliefs (conscience, moral principles, or religious beliefs) may not, in so far as practicable, be used

as the basis of any adverse personnel action, discrimination, or denial of promotion, schooling,

training, or assignment.” DoDI 1300.17.

       41.     DoDI 1300.17 further underscores the military’s preference for accommodating

“individual expressions of sincerely held beliefs (conscience, moral principles, or religious

beliefs), which do not have an adverse impact on military readiness, unit cohesion, good order and

discipline, or health and safety.” Id.

       42.     Moreover, Air Force Policy Directive (“AFPD”) 52-2, entitled, “Accommodation

of Religious Practice in Air Force,” provides, in pertinent part:

                                                  10
                Case 1:21-cv-01797 Document 1 Filed 07/06/21 Page 11 of 14



                  The Air Force expects commanders and supervisors to permit
                  individual expressions of sincerely held beliefs (conscience, moral
                  principles, or religious). Commanders may impose limits on such
                  expressions when there is a real (not theoretical) adverse impact on
                  military readiness, unit cohesion, good order and discipline, or
                  public health and safety for both the individual and unit levels. Any
                  imposed limitations will employ the least restrictive means possible
                  on expressions of sincerely held beliefs.

AFPD 52-2 at Section 1, Policy (emphasis removed).

                                        CLAIM FOR RELIEF

          Violation of the Religious Freedom Restoration Act, 42 U.S.C. § 2000bb et seq.

          43.     Plaintiff incorporates the allegations of the preceding paragraphs as if fully set forth

herein.

          44.     Plaintiff has a sincerely held religious belief that he must not inject certain

substances into his bloodstream. Defendants’ policy of requiring Plaintiff to obtain various

immunizations, including for influenza, Hepatitis A, Tetanus-Diphtheria, and others, substantially

burdens Plaintiff’s religious exercise because it mandates conduct that is prohibited by his religious

beliefs and substantially pressures him to modify his behavior in violation of his faith.

          45.     Under the RFRA, Defendants may not impose these substantial burdens on Plaintiff

unless they can demonstrate that the applicable rules and regulations are the least restrictive means

of furthering a compelling governmental interest.

          46.     Defendants’ actions alleged herein do not further, and are not necessary to further,

a compelling governmental interest vis-à-vis Plaintiff. There is no evidence that granting the

accommodations requested by Plaintiff would significantly harm the Defendants’ asserted

interests.

          47.     Even if Defendants’ actions alleged herein did further a compelling interest vis-à-

vis Plaintiff, they are not the least restrictive means of doing so, as is evidenced by Defendants’


                                                    11
              Case 1:21-cv-01797 Document 1 Filed 07/06/21 Page 12 of 14



practices of granting other similar accommodations.

        48.     Plaintiff is suffering, and will continue to suffer, irreparable harm because

Defendants are violating fundamental religious-exercise rights protected by the RFRA. He is, and

will continue to be, irreparably harmed absent injunctive relief from this Court. The balance of

harms suffered by the denial of a preliminary and/or permanent injunction weighs in Plaintiff’s

favor; and a preliminary and/or permanent injunction would be in the public interest in this case.

                                    PRAYER FOR RELIEF

        WHEREFORE, Plaintiff respectfully requests that the Court enter judgment in his favor

and against Defendants, and award him all relief as allowed by law, including, but not limited to:

        A.      Issue a temporary restraining order and/or preliminary injunction and a permanent

injunction enjoining Defendants, their agents, assistants, successors, employees, attorneys, and all

persons acting in concert or cooperation with them or at their direction or under their control, from

discharging Captain Roberts from the Air Force and the Arkansas Air National Guard.

        B.      Issue a temporary restraining order and/or a preliminary injunction and a permanent

injunction enjoining Defendants, their agents, assistants, successors, employees, attorneys, and all

persons acting in concert or in cooperation with them or at their direction or under their control,

from denying Captain Roberts’ valid request for religious accommodation.

        C.      Declare that Defendants’ interpretation and application of AFI 48-110_IP to

Captain Roberts in denying his religious accommodation request and Defendants’ resultant

decision to discharge Captain Roberts from the Air Force and the Arkansas Air National Guard

violate the right to the free exercise of religion that is guaranteed to Captain Roberts under the

RFRA.




                                                 12
            Case 1:21-cv-01797 Document 1 Filed 07/06/21 Page 13 of 14



       D.      Grant Captain Roberts an award of back-pay damages in an amount not exceeding

$10,000, in accordance with the Military Pay Act, 37 U.S.C. §§ 201-212, and the “Little Tucker

Act,” 28 U.S.C. § 1346.

       E.      Grant Captain Roberts an award of his costs, including reasonable attorney’s fees,

in accordance with the Equal Access to Justice Act.

       F.      Grant such other relief that the Court considers just and proper.

                                             JURY DEMAND

       Plaintiff demands a trial by jury for all issues so triable.

Dated: July 6, 2021                                    Respectfully submitted,

                                                       By:    /s/ David Ludwig
                                                       David Ludwig (DC Bar No. 975891)
                                                       Ben Barlow (DC Bar No. 497795)
                                                       DUNLAP BENNETT & LUDWIG PLLC
                                                       1200 G Street, NW, Suite 800
                                                       Washington, DC 20005
                                                       (202) 316-8558 (telephone)
                                                       (855) 226-8791 (facsimile)
                                                       dludwig@dbllawyers.com
                                                       bbarlow@dbllawyers.com

                                                       Timothy Turner, Esq.*
                                                       David Long, Esq. *
                                                       Stephanie Sickler, Esq.*
                                                       WHITCOMB, SELINSKY, P.C.
                                                       2000 South Colorado Boulevard
                                                       Tower 1, Suite #9500
                                                       Denver, CO 80222
                                                       Tel: 303-534-1958
                                                       Email: tim@wsmlawpc.com
                                                       Email: david@wsmlawpc.com
                                                       Email: stephanie@whitcomblawpc.com

                                                       Counsel for the Plaintifff

                                                       *Pro Hac Vice Application Pending




                                                  13
          Case 1:21-cv-01797 Document 1 Filed 07/06/21 Page 14 of 14




                               VERIFICATION OF COMPLAINT

          I, Travis Roberts, declare under penalty of perjury under the laws of the United States of

America that the foregoing is true and correct to the best of my knowledge, infonnation, and

belief.



                                                              Travis Roberts


Executed on June 30, 2021 .




                                                 14
